
	

116 SRES 161 IS: Supporting the goals and ideals of World Malaria Day.
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 161
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2019
			Mr. Wicker (for himself and Mr. Coons) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Supporting the goals and ideals of World Malaria Day.
	
	
		
 Whereas April 25 of each year is recognized internationally as World Malaria Day;  Whereas malaria is a leading cause of death and disease in many developing countries, despite being preventable and treatable;
		
 Whereas fighting malaria is in the national interest of the United States because—  (1) reducing the risk of malaria protects members of the Armed Forces and other people of the United States serving overseas in malaria-endemic regions; and
			
				(2)
 reducing malaria deaths helps to lower risks of instability in less developed countries;
			
 Whereas United States support for efforts to fight malaria—  (1) is in the diplomatic, economic, and humanitarian interests of the United States;
			
				(2)
 generates goodwill toward the United States; and  (3) highlights the values of the people of the United States through the work of governmental, nongovernmental, and faith-based organizations of the United States;
			
 Whereas, in 2017, 87 countries and areas had ongoing malaria transmissions;  Whereas nearly 1/2 of the population of the world is at risk for malaria, with the World Health Organization African region carrying a disproportionately high burden, with 92 percent of malaria cases and 93 percent of malaria deaths in the world;
		
 Whereas young children and pregnant women are particularly vulnerable to, and disproportionately affected by, malaria;
		
 Whereas children under the age of 5 account for an estimated 61 percent of malaria deaths each year;
		
 Whereas the World Malaria Report 2018 published by the World Health Organization states that, in 2017, approximately 435,000 people died from malaria, which is a decrease of approximately 50 percent, as compared to 2000;
		
 Whereas the United States Government has played a leading role in the recent progress made toward reducing the global burden of malaria, particularly through the President’s Malaria Initiative and the contribution of the United States to the Global Fund to Fight AIDS, Tuberculosis and Malaria; and
		
 Whereas the United States Government is pursuing a comprehensive approach to ending malaria deaths through the President’s Malaria Initiative, which is led by the United States Agency for International Development and implemented with assistance from the Centers for Disease Control and Prevention, the Department of State, the Department of Health and Human Services, the National Institutes of Health, the Department of Defense, and private sector entities: Now, therefore, be it
		
	
		
 That the Senate—  (1) supports the goals and ideals of World Malaria Day;
			
				(2)
 recognizes the importance of reducing malaria prevalence and deaths to improve overall child and maternal health, especially in sub-Saharan Africa;
			
				(3)
 commends the recent progress made toward reducing global malaria morbidity, mortality, and prevalence, particularly through the efforts of the President’s Malaria Initiative and the Global Fund to Fight AIDS, Tuberculosis and Malaria;
			
				(4)
 welcomes ongoing public-private partnerships to research and develop more effective and affordable tools for malaria surveillance, diagnostics, treatment, and prevention;
			
				(5)
 recognizes the goals, priorities, and authorities to combat malaria set forth in the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (Public Law 108–25; 117 Stat. 711) and the Tom Lantos and Henry J. Hyde United States Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria Reauthorization Act of 2008 (Public Law 110–293; 122 Stat. 2918);
			
				(6)
 supports continued leadership by the United States in bilateral, multilateral, and private sector efforts to combat malaria and to work with endemic countries in developing and effectively executing their own national responses to malaria; and
			
				(7)
 encourages other members of the international community to sustain and increase their support for, and financial contributions to, efforts to combat malaria worldwide.
			
